Opinion

per curiam.

(Department No. 1.)
Action by Charles J. Sisk and others against Fred W. Herbert and others. A demurrer was sustained to the second amended complaint; the plaintiffs in error declined to plead further and bring the case here for review upon error.
The action involves the personal liability of officers and stockholders of an alleged corporation, the legal existence of which is also in dispute. After a careful consideration of our corporation statutes and former rulings pertaining to them and other questions raised in this action, starting with Humphreys, etc., v. Mooney, 5 Colo. 282, and subsequent eases following its line of reasoning, we are of opinion that the judgment should be affirmed, and it is so ordered.

Affirmed.